Citation Nr: 0706997	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1944 to January 1946.

This appeal is from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  The veteran's statement of November 2004 
withdrew from appeal claims for an eye disorder and diabetes 
mellitus.  38 C.F.R. § 20.204 (2006).

The veteran's motion to advance his appeal on the docket of 
the Board of Veterans' Appeals (Board) for good cause is 
granted.  38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure due process and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The Board denied the veteran's claim for service connection 
for a left shoulder disorder in April 1987.  Due to the 
subsequent creation of a second claims files and file number, 
the RO initially developed the August 2003 claim now on 
appeal as if it were an original claim for service 
connection.

VA's October 2003 notice to the veteran about how to 
prosecute his claim was as for an original claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  The RO discovered the multiple claims files and 
consolidated them after the initial adjudication.  Nothing of 
record shows VA notified the veteran of the legal 
significance of the prior denial until it issued a 
supplemental statement of the case (SSOC) in March 2005.  
There has been no subsequent adjudicative action.

The duty to notify cannot be satisfied with various post-
decisional communications, such as an SSOC.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Even though an SSOC can be 
an adjudication, Mayfield v. Nicholson, No. 02-1077 (Vet. 
App. Dec. 21, 2006), an SSOC that simultaneously provides the 
first notice and adjudication of the finality aspect of a 
claim is not adjudication subsequent to notice.  It 
prejudicially deprives the claimant of the opportunity for 
effective participation in his claim.

When a veteran seeks to reopen a previously denied claim, the 
notice must address the specific reasons for the prior denial 
and identify the evidence or type of evidence necessary to 
reopen the claim in terms of the inadequacy of the prior 
evidence to establish entitlement to the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Incidentally, this case provides no indication of actual 
knowledge on the part of the veteran or his representative of 
the requirements to reopen the previously denied claim.  The 
veteran has argued only to the merits of the claim.  His 
January 2007 brief recited a definition of new and material 
evidence that has been obsolete for over five years that the 
claim is well-grounded, a legal concept in VA claims 
adjudication rescinded with the November 2000 enactment of 
the Veterans Claims Assistance Act of 2000.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice that 
identifies (1) the information and 
evidence necessary to substantiate the 
claim to reopen service connection for a 
left shoulder disorder, including the 
element or elements of the claim that were 
found insufficient in the previous denial; 
(2) the information and evidence the 
veteran must provide; (3) the information 
and evidence VA will seek to obtain for 
him; and (4) requests the veteran to 
submit any pertinent evidence in his 
possession.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  Readjudicate the claim to reopen a 
claim for service connection for a left 
shoulder disorder.  If it remains denied, 
provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

